 In the Matter of PIKES PEAK FUEL DIVISION OF THE GOLDEN OYOLECORPORATIONandINTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,AND HELPERS OF AMERICA, LOCALUNION No. 943Case No. 17-R-771.-Decided March 6,1944Mr. David P. Strickler,of Colorado Springs, Colo.,, for the Company.Mr. James H. Stidham,of Colorado Springs, Colo., for the Union.Mr. Wallace E. Royster,'Ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by ,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 943, herein called the Union, alleging that a question affect-,ing commerce had arisen concerning the representation of certain em-ployees of Pikes Peak Fuel Division of the Golden Cycle Corporation,Colorado Springs, Colorado, herein called the Company, the' NationalLabor Relations Board provided for an appropriate hearing upon duenotice before John A. Weiss, Trial Examiner. Said hearing was, heldat' Colorado Springs, Colorado, on January 18, 1944.The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to in-troduce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are- herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THECOMPANYThe Golden Cycle Corporation stipulatedatthe hearing that it isaWest Virginia corporation with its principal office and place of busi-55N. L R. B., No. 47.270 PIKES PEAK FUEL DIVISION271ness in Colorado Springs, Colorado, where it is engaged in the miningand milling of gold and silver, in the milling of lead-zinc ores, and themining of coal. In connection withits operations it owns and operatesa power plant and a mill, known as the Golden Cycle Mill ,where goldis reduced to bullion and lead-zinc ores are reduced to concentrates.The Company owns a majority 'of the stock in the Midland RailwayCompany and Cripple Creek Stage Company and operates both ofthese enterprises.The Pikes Peak Fuel Division of the Company is,an integral part'of the Company's business and operates, a coal .mimeknown as the Pikeview Mine. 'During the first 8 months of 1943,approximately, 117,399 tons of 'coal were produced at this mine, ofwhich 17 percent Was used by the Company's power plant; one-tenthof 1 percent was used for the heating` of railroad station buildings ofthe Company ; 10 percent was trucked to the mill for use in roastinggold ores; and about 72.9 percent was sold to local customers.About83 percent of the total electrical energy produced at the Company'spower plant is used by the mill. The mill reduces about 400 tons oflead-zinc ores daily to 50 tons of concentrates, which are transportedtoDumas. Texas, for smelting.During the year 1942; the Companypurchased supplies for use in its operations, having the approximatevalue of $372,608, of which about 25 percent was shipped to the Com-pany from points outside Colorado.During the first 8 months of 1943, the Company sold to the UnitedStates Army Camp at Camp Corson, Colorado, approximately 14,668tons of coal and to the United States Army Base at La Junta, Col-orado, 443 tons of coal.In a pinor decision the Board asserted jurisdiction over the em-ployees in the Company's coal lnine.1This proceeding concerns theemployees of the Company who are engaged in trucking coal fromthe mine to the mill, for use in roasting gold ores and In 'deliveringcoal to consumers in Colorado Springs.The Company asserts thatits truck drivers are in no manner engaged in an operation affectingcommerce and are thus without the purview of the National LaborRelations Act.'As stated above, approximately 17 percent of the,coal produced at the mine is converted into electrical energy at thepower plant 'and the energy is used largely in the operation of themill.Thus; cessation of mine production would directly affect theoperation of the mill and, therefore, the shipment of lead-zinc con-centrates in commerce.While coal is not trucked to the power plant,transport of coal from the mine mouth to consumers is incident toand an integral part of the mine operations.We take official noticeof the fact that the movement of coal in the channels of interstate'Matter of Pekes Peak FuelDicis,onof the Golden Cycle Corporation,52 N. L R. B1228. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDcommerce is large and important, and has been the subject of Federalregulation.We- find that the production of coal by the Companyaffects commerce within the meaning of the Act and,that the functionsof the truck drivers engaged in the delivery of coal; are-so integrala part of the Company's operations. as- to be within the jurisdictionof the Board.2H. THE ORGANIZATIONj INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No. 943, is a labor or-ganization affiliated with the American Federation of Labor, ad-mitting to membership employees of the.Compaliy.III. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that-,about September 15, 1943,the Union notified the Company that it represented a majority ofall ',theCompany's trucking employees employed at the PikeviewMine and requested recognition as the exclusive bargaining represent-ative of those employees.The Company refused such -recognition.A statement of the Field Examiner, introduced, into evidence atthe hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate .3 -We find that_a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITExcept for its contentions concerning the jurisdiction of the Boardin the premises, the Company does not oppose the unit sought bythe Union., Accordingly, we findr that all truck drivers employedat the Pikeview Mine of the Company, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, or-otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit 'appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongSeeVirginia Electric and Power Company v.N. L. if. B.319 U.S. 533, affirming 132 F.(2d) 390(C C. A 4),enforcing 44 N L R B. 404.',The Field Examiner stated that the Union submitted 35 authorization cards all bearingapparently genuine original signaturesSeventeen of the cards bore names of persons whosenames appear on the Company's pay roll of December 11, 1943.There are 27 employees inthe appropriate unit. PIKESPEAK FUEL DIVISION273the employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the.Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9 of the NationalLabor Relations Board Rules and Regulations-Series 3,it is herebyDIRECTED that, as part of the investigation to ascertairirepresenta-tives for the- purposes of, collective bargaining with Pikes Peak'FuelDivision' of the Golden Cycle Corporation, '-Colorado Springs, Col-orado, an election by secret ballot' shall be conducted as early as,possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Seventeenth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation- or tempor-arily laid off, and including employees in the armed forces of theUnited States' who present themselves in person at the poll's; `butexcluding any who have since quit or been discharged for -cause"andhave not-been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be -represented by Inter-national Brotherhood of Teamsters, Chauffeurs,' Warehousemen andHelpers of America, Local Union No. 943, -for the purposes ofcollective bargaining.MR. JoHN M. HousTON took no part in the consideration .,of theabove Decision and Direction of Election.578129 -44-vol 55-] 9